Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  12/16/2020 has been entered.
 
Amended claims 1, 2, 6-8, 10, 13, 14, 18-22, 24-30 are pending. 

Amendments to claims and Applicants persuasive arguments in view of the following overcome the previously presented rejections.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Clinton Wimbish on 1/8/2021.

INSERT	Claim 1, 	BEFORE THE PERIOD 

INSERT	Claim 13, 	BEFORE THE PERIOD 
--, wherein the substrate is functionalized according to the reaction scheme of Fig.1 --

Claims 1, 2, 6-8, 10, 13, 14, 18-22, 24-30 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625